by defendant from (1) a judgment of the County Court, Westchester County, rendered November 19, 1975, convicting him of robbery in the first degree, grand larceny in the second degree and menacing (four counts), upon a jury verdict, and imposing sentence, and (2) an order of the same court, dated June 10, 1976, which denied his motion to vacate the judgment of conviction. Permission to appeal from the order dated June 10, 1976 is hereby granted by Mr. Justice Martuscello. Judgment modified, on the law, by deleting therefrom the convictions of grand larceny in the second degree and menacing (four counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Order affirmed. Inasmuch as the defendant was convicted of robbery in the first degree, the convictions of grand larceny in the second degree and menacing, under the facts herein, must be reversed and the said counts dismissed as inclusory concurrent counts. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.